Case 1:16-cv-00079-RPK-CLP Document 181 Filed 04/17/20 Page 1 of 3 eeplaw.com
                                                                    PageID #: 2039
                                                                               80 Pine Street, 38th Floor
                                                                               New York, New York 10005
                                                                               T. 212.532.1116 F. 212.532.1176

                                                                               New Jersey Office
                                                                               576 Main Street, Suite C
                                                                               Chatham, New Jersey 07928

                                                                               JOHN ELEFTERAKIS*
                                                                               NICHOLAS ELEFTERAKIS
                                                                               RAYMOND PANEK

                                                                               OLIVER R. TOBIAS
                                                                               JEFFREY B. BROMFELD
                                                                               FAIZAN GHAZNAVI
                                            April 17, 2020                     GABRIEL P. HARVIS
                                                                               BAREE N. FETT
  BY ECF                                                                       STEPHEN KAHN
                                                                               EVAN M. LA PENNA
  Honorable Rachel P. Kovner
                                                                               KRISTEN PERRY – CONIGLIARO
  United States District Judge                                                 AIKA DANAYEVA
  Eastern District of New York                                                 ARIANA ELEFTERAKIS
                                                                               MICHAEL INDELICATO
  225 Cadman Plaza East                                                        MICHAEL MARRON
                                                                               DOMINICK MINGIONE
  Brooklyn, New York 11201                                                     MARK NEWMAN
                                                                               AGGELIKI E. NIKOLAIDIS
                                                                               JOSEPH PERRY
  Re:    Martinez v. City of New York, et al., 16 CV 79 (RPK) (CLP)            MARIE LOUISE PRIOLO *
                                                                               KEYONTE SUTHERLAND
                                                                               WAYNE WATTLEY
  Your Honor:
                                                                               *Also Admitted In New Jersey

        I represent plaintiff in the above-referenced matter. I write to respectfully oppose
  defendants’ pre-motion letter filed at DE #180. Plaintiff respectfully submits that the
  Court should deny defendants leave because their submission is untimely and unsupported
  by good cause; and their contemplated motion is non-dispositive and meritless.

         Initially, putting the request in context, the record of this litigation demonstrates
  obstructionism and contempt by the defense that has fundamentally impeded plaintiff’s
  prosecution of the action. Indeed, defendants’ malfeasance has been so serious and
  pervasive that Chief Magistrate Judge Cheryl L. Pollak strongly recommended the
  imposition of terminating sanctions. See Martinez v. City of New York, 2018 WL
  604019, *36 (E.D.N.Y. Jan. 24, 2018) (“[T]he Court finds that defendants and their
  counsel have demonstrated a pattern of willful noncompliance with the Court’s Orders
  and basic discovery obligations over almost two years despite 14 Court Orders. Their
  noncompliance has severely prejudiced plaintiff, and it is not clear that any sanction
  could ameliorate the harm caused to her. Such egregious behavior warrants the strongest
  of sanctions.”), report and recommendation adopted in part, Martinez v. City of New
  York, 2018 WL 1835935, *4 (E.D.N.Y. Apr. 18, 2018) (Donnelly, J.) (“I will consider
  additional appropriate sanctions and curative measures at trial.”).
         Of particular relevance to defendants’ instant application is an order of this Court
  entered December 14, 2017 requiring that “any [application for leave to file a summary
  judgment motion] must explicitly notify the district judge that defendants’ request is
  untimely under the terms of this Court’s prior Order and they shall set forth ‘good cause’
Case 1:16-cv-00079-RPK-CLP Document 181 Filed 04/17/20 Page 2 of 3 PageID #: 2040

  Hon. Rachel P. Kovner
  April 17, 2020
  for their untimely filing so that the district judge may consider their request.” DE #83
  (emphasis in original). The December 14th ruling was based on earlier violations:

                Counsel for the defendants did not comply with the [Rule 16
                Scheduling] Order and made no indication that the defendants
                intended to move for summary judgment. It was not until just
                recently, after new counsel appeared to represent the
                defendants that the issue of a summary judgment motion was
                raised…A court-ordered deadline “may be modified only
                for good cause and with the judge’s consent.” Fed. R. Civ. P.
                16(b)(4). The defendants have made no showing
                of good cause. Plaintiff is therefore correct that the defendants
                improperly seek to avoid this Court’s prior Order.
  Martinez v. City of New York, 2017 WL 6403512, *2 (E.D.N.Y. Dec. 14, 2017); see also
  Martinez, 2018 WL 604019 at *14 (discussing defendants’ noncompliance with operative
  deadline and the absence of good cause).
          Notwithstanding the clarity of the controlling order and the gravity of the prior
  proceedings, defendants relegate their discussion to an obfuscatory footnote at the end of
  their letter. See DE #180, p. 3 n.1. The footnote does not invoke, or even attempt to meet,
  the governing “good cause” standard, which requires the movant to establish diligence or
  some unforeseeable development. Id. As the Hon. Brian M. Cogan has explained:
                Good cause may be established if the moving party can
                demonstrate that the deadlines cannot reasonably be met
                despite the diligence of the party needing the extension. It may
                also be established by demonstrating that reasonably
                unforeseeable events occurring after the entry of the scheduling
                order precluded compliance with the deadlines in the
                [scheduling order]. Although the existence or degree of
                prejudice to the party opposing the modification might supply
                additional reasons to deny a motion, the focus of the inquiry is
                upon the moving party’s reasons for seeking modification. If
                that party was not diligent, the inquiry should end.
  Lingmain Yang v. Everyday Beauty Amore Inc., 18 CV 729 (BMC), 2018 WL 4783968,
  *5 (E.D.N.Y. Oct. 3, 2018) (citation and internal quotation marks omitted); see also, e.g.,
  United States v. Mustafa, 753 F. App’x 22, 44 (2d Cir. 2018), cert. denied, 140 S. Ct. 274
  (2019) (“A district court is not required to entertain an untimely motion and its discretion
  to do so depends upon the movant showing good cause.”) (citation omitted). If it should


                                               2
Case 1:16-cv-00079-RPK-CLP Document 181 Filed 04/17/20 Page 3 of 3 PageID #: 2041

  Hon. Rachel P. Kovner
  April 17, 2020
  please the Court, defendants’ footnote – the tone of which lacks deference – is more an
  attempt to circumvent this Honorable Court’s prior order than to satisfy it. In any event,
  the record decisively refutes any argument that defendants were diligent or somehow
  unable to foresee the natural consequences of disregarding fourteen Court orders. To the
  contrary, such conduct warrants denial of the untimely request.

         The merits of the proposed partial motion are also lacking. Defendants’ principal
  argument is that Ms. Martinez’s injuries, which evidence suggests NYPD officers
  intentionally inflicted while she was handcuffed and which have necessitated surgery,
  were not serious enough to obligate defendants to summon medical care for her (an
  ambulance was never called). This argument, however, is contrary to law in this circuit
  as observed by the Hon. Ann M. Donnelly. See Martinez, 2018 WL 604019 at *1-2
  (discussing Ms. Martinez’s injuries); Transcript of August 1, 2018 Proceedings, annexed
  as Exhibit 1, p. 4, ln. 22-25, p. 10, ln. 2-5 (THE COURT: [T]he defense argument on
  the deliberate indifference to me is not particularly persuasive, given what the allegations
  of the injuries here are….based on the case law, the injury that they’re claiming she
  suffered, in my mind that that’s sort of the grand mal on this one. I mean it’s not like
  she [scraped] her finger or something like that.); see also, e.g., Martinez v. D’Agata, 16
  CV 44 (VB), 2019 WL 6895436, *10 (S.D.N.Y. Dec. 18, 2019) (denying summary
  judgment on § 1983 deliberate indifference claim where defendants knew of injury and
  delayed care four hours). Here, disputes surrounding the injury and its cause underscore
  the need for a trial.

          Defendants’ remaining contentions are technical in nature, failing, equitably barred
  and deal with peripheral aspects of the litigation that plaintiff respectfully submits are
  subordinate to and intertwined with predominant factual disputes. These issues likely
  could have been (and still could be) resolved between the parties if defendants conferred
  with the undersigned. If it should please the Court, plaintiff has already suffered years of
  litigation delay through no fault of her own and, to the extent the parties cannot reach
  agreement, an expedited procedure is appropriate. See Martinez, 2018 WL 604019 at *29
  (“The Court completely rejects defendants’ efforts to shift the blame to plaintiff or her
  counsel…”); Fed. R. Civ. P. 1. Accordingly, plaintiff respectfully requests that the Court
  schedule trial and allow the parties to address unresolved issues during the in limine (or
  Rule 50) phase, after conferring in good faith. Thank you for your attention to this matter.

                                            Respectfully submitted,

                                            Gabriel P. Harvis
  Encl.
  cc:   All Counsel


                                               3
